Dorset, J.
delivered the opinion of the Court. The court being called on to revise a judgment given by the county court on a case stated, their sole duty is to declare the law on those facts only which the statement contains. Inferences of law they are competent to draw; but circumstanced as this case is, it is not their province to make deductions of fact. Their powers are restricted within the same limits, which would be prescribed to them, if they were called on to give judgment on a special verdict.
The bill of sale, upon its face, bears all the solemnities necessary to make it that which it purports to be — a sale of goods and chattels for a valuable consideration. The other admissions in the cause, are evidence which might have been submitted to a jury, to enable them to find the facts — that the consideration in the bill of sale was merely nominal — was never paid, or intended so to be — that the real design of the father was wholly gratuitous, and that he adopted this as a convenient form of conveyance, to make a gift or settlement on his daughter. In doing this they must find facts inconsistent with, and contradictory of, the facts of which the bill of sale is testimony. The toreise of stteh authority is the peculiar privilege of the jury; *119but the court in a case like the present, cannot be called on to exert such a power. The facts to be inferred are not self-evident, irresistible conclusions, arising from the circumstances of the transaction. Inadequacy of consideration alone, untinctured by fraud or circumvention, is not a sufficient ground to vacate a contract otherwise regular. Much less is it conclusive, that no such contract was ever made as that specified in the instrument. But there is no positive proof of any such inadequacy. Although it is admitted, that in 1825 the property convoyed was worth more than 02000, it does not hence necessarily follow, that it was so in 1816, when the conveyance was executed. Nor is the number of negroes irrefragable proof of that fact. They may have been at that time, in such a state of extreme infancy, .and labouring under such infirmities, as to have been of no greater value than that specified as their price. Neither does the infancy of the daughter, (as has been insisted on for the appellant,) demonstrate that the consideration money was never paid. She might have had money, independently of her father, in the hands of a trustee authorised to invest it for her benefit; or some relation or friend may have been willing to advance or give her that sum of money to enable her to make an advantageous bargain.
We mean not to say, that a jury would not have been warranted in finding, from the facts admitted, all other fads necessary to establish the defence of the defendant below. All we intend to decide is, that this court cannot infer those facts; and that without them, the conveyance in question cannot be regarded as an advancement within the meaning of the act of assembly.
The well settled rule of law, that parol evidence cannot be offered to explain, contradict or add to, the terms of a written contract, which, it was contended, precluded the appellant from going into extrinsic evidence to show the true character and design of the bill of sale, we do not think applicable to the question before us. No effort is here made to impeach or defeat the title transferred by this conveyance, or to alter or impair the rights of the cestui que use under it, as far as relates to the property which it professes to convey; but the inquiry is into the title of the parties to other property, in which this bill of sale is incidentally used as evidence, and comes, as it were, collaterally *120in question. If the door to such an examination were occluded, the provisions of the act of 1798, respecting advancements, would become a dead letter in most cases where written instruments are used to give validity to the settlement intended; as it most rarely occurs, that some money consideration is not expressed in the deed. If such a barrier to the discovery of truth, and the administration of justice, were to be sanctioned, it would be contrary to the whole scope and design of those just, important, and salutary principles of our government, which provide for an equal distribution of an intestate’s estate amongst all his representatives — it would, in effect,' repeal one of the wisest, and most wholesome provisions of our testamentary system.
JUDGMENT AFFIRMED.